PER CURIAM.
The parties to the above numbered and entitled causes by written stipulation filed therein having agreed that the decision of this court mthefirstabovenumbered and entitled cause (70 F.(2d) 806) will control and be aecepted by tbe parties to the other above numbered and entitled causes; and this court bavhig rendered its decision in the first above numbered and entitled cause whereby the petition for review filed by the Commissioner of *811Internal Revenue in that cause was denied, and the petition for review filed therein by J. J. Carroll was granted, and the order under review therein was reversed and that cause was remanded for further proceedings not inconsistent with the opinion of this court rendered therein; it is ordered that the petition for review filed by the Commissioner of Internal Revenue in each of the other above numbered and entitled causes be, and the same is, denied, and that the petition for review filed in each of said other above numbered and entitled causes by the other party thereto be, and the same is, granted, that the order under review therein be reversed, and that each of said other above numbered and entitled causes be remanded for further proceedings not inconsistent with the opinion of this court rendered in the first above numbered and entitled cause.